UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: March 31 Date of reporting period:December 31, 2012 Item 1. Schedule of Investments. Strategic Latin America Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS – 63.6% BRAZIL – 16.7% $ Banco BMG S.A. 6.50%, 3/14/2014 $ Banco Daycoval S.A. 6.50%, 3/16/2015 6.25%, 1/28/2016 Banco Fibra S.A. 5.13%, 4/29/2013 Banco Industrial e Comercial S.A. 6.25%, 1/20/2013 Banco Santander Brasil S.A. 4.50%, 4/6/2015 Bertin S.A. / Bertin Finance Ltd. 10.25%, 10/5/2016 Braskem International Ltd. 9.38%, 6/1/2015 Cosipa Commercial Ltd. 8.25%, 6/14/2016 Empresa Energetica de Sergipe / S.A. de Eletrificacao da Paraiba 10.50%, 7/19/2013 Gol Finance 7.50%, 4/3/20171 JBS S.A. 10.50%, 8/4/2016 Tam Capital, Inc. 7.38%, 4/25/20171 CHILE – 6.5% Banco Santander Chile 5.38%, 12/9/2014 CorpGroup Interhold S.A. 8.00%, 3/30/20151 Inversiones Alsacia S.A. 8.00%, 8/18/20181 Telefonica Moviles Chile S.A. 2.88%, 11/9/20151 COLOMBIA – 5.3% AES Chivor & Cia SCA ESP 9.75%, 12/30/20141 9.75%, 12/30/20141 Strategic Latin America Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) COLOMBIA (Continued) $ Grupo Aval Ltd. 5.25%, 2/1/20171 $ COSTA RICA – 2.1% Costa Rica Government International Bond 6.55%, 3/20/2014 EL SALVADOR – 3.2% AES El Salvador Trust 6.75%, 2/1/2016 Telemovil Finance Co., Ltd. 8.00%, 10/1/20171 GERMANY – 1.5% Dresdner Bank A.G. 7.25%, 9/15/2015 MEXICO – 22.9% Alestra S.A. 11.75%, 8/11/20141 Cemex Finance LLC 9.50%, 12/14/20161 Controladora Mabe S.A. C.V. 6.50%, 12/15/20151 Corp GEO S.A.B. de C.V. 8.88%, 9/25/2014 Credito Real S.A. de C.V. 10.25%, 4/14/20151 Desarrolladora Homex S.A.B. de C.V. 7.50%, 9/28/20151 Empresas ICA S.A.B. de C.V. 8.38%, 7/24/20171 Financiera Independencia S.A.B. de C.V. 10.00%, 3/30/2015 Grupo Elektra S.A. de C.V. 7.25%, 8/6/20181 TV Azteca S.A.B. de C.V. 7.50%, 5/25/20181 Urbi Desarrollos Urbanos S.A.B. de C.V. 8.50%, 4/19/20161 Strategic Latin America Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) PARAGUAY – 1.3% $ Banco Bilbao Vizcaya Argentaria Paraguay S.A. 9.75%, 2/11/2016 $ PERU – 2.0% Banco de Credito del Peru 4.75%, 3/16/20161 Intercorp Retail Trust 8.88%, 11/14/20181 UNITED STATES – 2.1% Continental Airlines 2007-1 Class C Pass-Through Trust 7.34%, 4/19/20141 International Lease Finance Corp. 6.38%, 3/25/2013 JC Penney Corp., Inc. 6.88%, 10/15/2015 TOTAL CORPORATE BONDS (Cost $18,580,437) Number of Shares COMMON STOCKS – 33.5% CONSUMER DISCRETIONARY – 4.0% Desarrolladora Homex S.A.B. de C.V. - ADR (Mexico)* CONSUMER STAPLES – 0.7% Alicorp S.A. (Peru) Grupo Nutresa S.A. (Colombia) ENERGY – 0.7% Hess Corp. Petroleo Brasileiro S.A. - ADR (Brazil) FINANCIALS – 11.0% Banco Davivienda S.A. (Colombia) Banco Latinoamericano de Comercio Exterior S.A. - Cl. E (Panama) Bank of America Corp. BBVA Banco Continental S.A. (Peru) Strategic Latin America Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Citigroup, Inc. $ Grupo Financiero Banorte S.A.B. de C.V. - Cl. O (Mexico) MetLife, Inc. Wells Fargo & Co. INDUSTRIALS – 5.1% Avianca Taca Holding S.A. (Colombia) Construcciones El Condor S.A. (Colombia) Constructora Conconcreto S.A. (Colombia) Ferreyros S.A. (Peru) Grana y Montero S.A. (Peru) Grupo Argos S.A. (Colombia) Lan Airlines S.A. - ADR (Chile) Salfacorp S.A. (Chile) MATERIALS – 7.3% Cemex S.A.B. de C.V. - ADR (Mexico)* Cia de Minas Buenaventura S.A. - ADR (Peru) Corp Aceros Arequipa S.A. (Peru) Empresas CMPC S.A. (Chile) Sociedad Quimica y Minera de Chile S.A. - ADR (Chile) 96 Southern Copper Corp. (Peru) TELECOMMUNICATION SERVICES – 2.6% America Movil S.A.B. de C.V. - ADR (Mexico) UTILITIES – 2.1% Empresa de Distribucion Electrica de Lima Norte S.A. (Peru) Empresa de Energia de Bogota S.A. (Colombia) Enersis S.A. - ADR (Chile) Luz del Sur SAA (Peru) TOTAL COMMON STOCKS (Cost $10,322,111) Strategic Latin America Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 1.9% $ UMB Money Market Fiduciary , 0.01% $ TOTAL SHORT-TERM INVESTMENTS (Cost $561,382) TOTAL INVESTMENTS – 99.0% (Cost $29,463,930) Other Assets in Excess of Liabilities – 1.0% TOTAL NET ASSETS – 100.0% $ Number of Shares SECURITIES SOLD SHORT – (1.5)% COMMON STOCKS – (1.5)% FINANCIALS – (1.5)% ) Credicorp Ltd. (Peru) ) TOTAL SECURITIES SOLD SHORT (Proceeds $405,797) $ ) ADR – American Depositary Receipt LLC – Limited Liability Company * Non-income producing security. 1 Callable. See accompanying Notes to Schedule of Investments. Strategic Latin America Fund NOTES TO SCHEDULE OF INVESTMENTS December 31, 2012 (Unaudited) Note 1 – Organization Strategic Latin America Fund (the ‘‘Fund’’) was organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to provide income and long-term capital appreciation. The Fund commenced investment operations on May 3, 2010. Note 2 – Accounting Policies The following is a summary of the significant accounting policy consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. Fair value pricing may be applied to non-U.S. securities.The trading hours for most non-U.S. securities end prior to the close of the NYSE, the time that the Fund’s net asset value per share (“NAV”) is calculated.The occurrence of certain events after the close of non-U.S. markets, but prior to the close of the NYSE (such as a significant surge or decline in the U.S. market) may result in an adjustment to the trading prices of non-U.S. securities when non-U.S. markets open on the following business day.If such events occur, the Fund may value non-U.S. securities at fair value, taking into account such events, when the NAV is calculated. A Fund’s assets generally are valued at their market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Investment Transactions, Investment Income and Expenses Investment transactions are accounted for on the trade date. Realized gains and losses on investments are determined on the identified cost basis.Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the company’s understanding of the applicable country’s tax rules and rates.Discounts or premiums on debt securities are accreted or amortized to interest income over the lives of the respective securities using the effective interest method.Expenses incurred by the Trust with respect to more Strategic Latin America Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued December 31, 2012 (Unaudited) than one fund are allocated in proportion to the net assets of each fund except where allocation of direct expenses to each fund or an alternative allocation method can be more appropriately made. (c) Foreign Currency Translation The Fund’s records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted prior to when the Fund’s net asset value is next determined. Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Fund does not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. (d) Short Sales Short sales are transactions under which the Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense on the Statement of Operations.To borrow the security, the Fund also may be required to pay a premium or interest fee, which are recorded as interest expense.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out. A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale. Note 3 – Federal Income Tax Information At December 31, 2012, gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes were as follows: Cost of investments $ Proceeds from securities sold short $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) Strategic Latin America Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued December 31, 2012 (Unaudited) The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. In addition, the Fund has adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of June 30, 2012, in valuing the Fund’s assets carried at fair value: Strategic Latin America Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued December 31, 2012 (Unaudited) Level 1 Level 2 Level 3* Total Assets: Investments Common Stocks1 $ $
